Case 1:15-cv-00552-CWD Document 48-2 Filed 06/05/19 Page 1 of 3

   
  

CHRISTOPHER M. TAYLOR # 68340
LS.C.C. J Pod 120-B

Post Office Box 70010

Boise, Idaho 83707

8 4
o8

Petitioner pro se

+rhenamneteertinny

ERR ry a) pe
DEN eT OLERK

IN THE DISTRICT COURT OF THE FIFTH JUDICIAL DISTRICT

OF THE STATE OF IDAHO, IN AND FOR THE COUNTY OF JEROME

 

CHRISTOPHER M. TAYLOR, )
) Civil Case No. CV- 2O0\4-857]
Petitioner, ) District Court No. CR-2011-697
)
“VS= )
) AFFIDAVIT IN SUPPORT OF A
THE STATE OF IDAHO, ) RESPONSE AND OBJECTION TO
) NOTICE OF INTENT TO DISMISS
Respondent. )
)
STATE OF IDAHO)
$8
COUNTY OF ADA)

CHRISTOPHER M. TAYLOR, after first being duly sworn upon his oath, deposes and says:
L, AFFIANT is the petitioner pro se in the above captioned matter, and brings this response and objection
to the Court's Notice of Intent to Dismiss in good faith, absent any purpose to delay or annoy:
2, AFFIANT has only a limited education and funding, has no knowledge of case law and legal procedure:
as a point of fact, all of these filings have been prepared by a former inmate law clerk, who may or may not be
able to continue to aide YOUR AFFIANT since the rules that govern such assistance are growing increasingly
more restrictive:
3. AFFIANT has never seen nor possessed the entire case file or fully examined a complete copy of the
underlying record and discovery in these matters:
AFFIDAVIT IN SUPPORT OF A RESPONSE AND OBJECTION TO NOTICE OF INTENT TO DISMISS - |

55 of 84
Case 1:15-cv-00552-CWD Document 48-2 Filed 06/05/19 Page 2 of 3

   

4, YOUR AFFIANT discussed at length the possible consequences of his plea of ouilty with his attorney of
record in these matters and can unequivably state that at no time prior to pronouncement of sentence was YOUR
AFFIANT ever informed or advised by his counsel that he could receive a fixed life sentence. Moreover, the
sentencing judge never advised YOUR AFFIANT of that same possible outcome either. Nor, was YOUR
AFFIANT ever made aware that the prosecuting attorney intended to recommend such a sentence. Had YOUR
AFFIANT known that his “plea bargain" allowed life without any possibility of parole, AFFIANT would not

have pled guilty.

5. AFFIANT has been adjudged indigent throughout the entire underlying proceedings.
6. THAT the Idaho Correctional Center's legal resource office, where the petitioner is presently housed, has

no state or federal reporter series, and contains only the most basic of pre-printed forms, some of which,
including those for post conviction relief, are legally inadequate; and, YOUR AFFIANT is of the reasonable
belief that absent his appointment of counsel to obtain the relevant records and develop the issues, YOUR
AFPFIANT'S substantial rights will be adversely impacted.

7. YOUR AFFIANT has read in it's entirety the petition and response and objection to dismiss in these
proceedings, and, should YOUR AFFIANT be called upon to provide testimony in these regards, AFFIANT
could and would testify that the facts represented therein are a true representation of the events as they occurred
throughout the underlying proceedings:

FURTHER sayeth YOUR AFFIANT naught.

MAE \ we 1]
CHRISTOPHER M7 TAYLOR
Petitioner-A ffiant pro se

 

SUBSCRIBED and SWORN to before me, a Notary Public, this44 th day of DECEMBER 2014.

Reactant ewan eran t tres Sr t gat Se 9a Be attonet ne ei

 

NOTARY PRBLIC - IDAHO
M.

etn ges

*** SEAL **#

 

STATE OF IDAHO

i eCPM Signa igi + panes Peng we ton age

 

Commission Expires: /i3/\.G

AFFIDAVIT IN SUPPORT OF A RESPONSE AND OBJECTION TO NOTICE OF INTENT TO DISMISS - 2

56 of 81
Case 1:15-cv-00552-CWD Document 48-2 Filed 06/05/19 Page 3 of 3

CERTIFICATE OF SERVICE BY MAILING

I, DO HEREBY CERTIFY and AFFIRM that a true and correct copy of the foregoing
RESPONSE AND OBJECTION TO NOTICE OF INTENT TO DISMISS was served upon the
respondents’ counsel of record, by placing the same in the U.S. Mail, this 4 th day of DECEMBER
2014, addressed as follows:

MR. JOHN HORGAN
Prosecuting Attorney

Jerome County Prosecutor's Office
233 West Main Street

Jerome, Idaho 83338

(hus \agcA
CHRISTOPHER M. TAYLOR
Petitioner-Affiant pro se

CERTIFICATE OF SERVICE BY MAILING - 1

57 of 81
